Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 09/17/2020, amending claim(s) 1, 7, and cancelling 2, 4-5, 8-9, and 11, and adding 13.
Claim(s) 1, 7, is/are amended BY EXAMINER’S AMENDMENT.
Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Richard Eldredge on 12 February 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application:

a sensor unit installed within a premise to detect a presence of a consented user equipment (UE) in proximity and to retrieve an identification number associated with the consented user equipment (UE) by establishing a radio signal communication with the consented user equipment (UE), wherein the establishing of the radio signal communication comprises:
transmission of a location area code (LAC) different from the one transmitted by a macro network to which the consented user equipment (UE) is attached, and 
performing a procedure selected from at least one of an attach procedure and a tracking area update procedure, by the consented user equipment (UE);
a communication module integrated with the sensor unit to transmit the identification number and a sensor identification number over a communication network;
a telecom server unit connected with the communication module over the communication network to match the identification number with a mobile station international subscriber directory number (MSISDN), wherein the mapped identification number and the mobile station international subscriber directory number (MSISDN) are stored in a master table (MT) connected with the telecom server unit;

a database unit communicatively coupled with the consent database to receive a sensor identification number, the system identification number, and the MSISDN and transmits an acknowledgment message to the consent database;
an application server unit configured with the database unit to receive the sensor identification number, system identification number, and MSISDN, wherein the application server unit stores data pertaining to a plurality of offers and transmits one or more offers to the consented user equipment (UE) through a predefined communication channel; and
a retailer computing unit procures data related to a plurality of users plurality of users through a machine learning module and transmits the one or more offers to the consented user equipment (UE), wherein the machine learning module segments the users based on a plurality of numeric scores indicative of each user’s association with a brand.
2. (Cancelled).

4. (Cancelled).
5. (Cancelled).
6. (Original) The system according to claim 1, wherein the master table (MT) stores the system identification number and non-personally identifiable information (non-PII).
7. (Currently Amended) A method to provide an integrated advertising platform, the method comprising steps of:
detecting a presence of a consented user equipment (UE) in proximity to sensor and receiving an identification number associated with the consented user equipment (UE) by establishing a radio signal communication with the consented user equipment (UE), wherein the establishing of the radio signal communication comprises:
transmission of a location area code (LAC) different from the one transmitted by a macro network to which the consented user equipment (UE) is attached, and 
performing a procedure selected from at least one of an attach procedure and a tracking area update procedure, by the consented user equipment (UE);

matching the identification number with a mobile station international subscriber directory number (MSISDN) through a telecom server unit, wherein the mapped identification number and the mobile station international subscriber directory number (MSISDN) stored in a master table (MT) connected with the telecom server unit, wherein the master table (MT) stores the system identification number and non-personally identifiable information (non-PII);
storing a plurality of consent status of the MSISDN in a consent database, wherein the consent database stores the MSISDN, the sensor identification number, a channel of activation, date and time stamp of activation, a consent flag, and a system identification number;
receiving a sensor identification number, system identification number, and MSISDN through a database unit and the database unit further transmits an acknowledgment message to the consent database;
receiving the sensor identification number, system identification number, and MSISDN through an application server unit, wherein the application server unit stores data pertaining to a plurality of offers and transmits one or more offers to the consented user equipment (UE) through a predefined communication channel;
procuring data related to the user and transmitting the procured data to the application server unit through a retailer computing unit; and
a plurality of users  through the application server, and transmitting the customized offer to the consented user equipment (UE), wherein the application server unit utilizes a machine learning module to process the data related to the user to customize the offer, wherein the machine learning module segments the users based on a plurality of numeric scores indicative of  each user’s association with a brand.
8. (Cancelled).
9. (Cancelled).
10. (Original) The method according to claim 7, wherein the application server unit further stores a replica of the consent database, a plurality of reports and analytics pertaining to the behavior of the user.
11. (Cancelled).
12. (Previously Presented) The system according to claim 1, wherein the attach procedure comprises:
initiating, by the user equipment (UE), an attach request comprising identification number to for attaching to the sensor unit, when the consented user equipment (UE) is detected in the proximity of the sensor unit;
parsing, by the sensor unit, the identity of the consented user equipment (UE), wherein the parsed identity is transmitted to the telecom server unit.

receiving, by the sensor unit, a Tracking Area Update Request message from the consented user equipment (UE);
transmitting, by the sensor unit, an Identity Request message for the consented user equipment (UE) identity;
receiving, by the sensor unit, the consented user equipment (UE) identity in an Identity Response message;
storing, by the sensor unit, the received identification number; and
encrypting, by the sensor unit, the received identification number, wherein the encrypted identification number is transmitted to the telecom server unit.
Allowable Subject Matter
Claim(s) claim(s) 1, 3, 6-7, 10, and 12-13 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Prior art(s) include:
Prior art reference(s) NPL, Golding, and Machani (US 8,782,424)), do not teach “transmission of a location area code (LAC) different from the one transmitted by a macro network to which the consented user equipment (UE) is attached, and  performing a procedure selected from at least one of an attach procedure and a tracking area update procedure, by the 
Therefore independent claims 1, 7, and dependent claim(s) 3, 6, 10, and 12-13 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Claim Rejections – 35 USC § 101 
In view of updated Office guidance, the Examiner finds the totality of the claims, amount to more than the abstract idea identified in the Final Action sent on 06-26-2020, the totality of the claims representing a novel customization of an offer(s) and transmitting said offer(s) to a user(s) by segmenting said users based on machine learning segmentation of the users, each assigned numeric scores associated to each user’s propensity to a brand, each user attached to a contented user equipment, or telecom equipment through an attach procedure and a tracking update procedure by the consented equipment, imposing meaningful limits on practicing the abstract idea, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See MPEP 2106.05 and Vanda memo). Thus the claims are patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MICHAEL EZEWOKO/
Examiner, Art Unit 3682

/AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 13, 2021